THE                NEY     GENERAL
                                       EXAS
                             AUWTXN    ~.TICXAS
PRICE   DANIEL
ATTORNEY GENERAL

                           February 17, 1950

       Hon. John F. May           Opinion No. V-1001.
       District Attorney
       8lst Judicial District     Re: The present maximum salaries
       Karnes City, Texas             of the Chief Deputy Sheriff
                                      and of other deputy sheriffs
       Dear Sir:                      of Wilson County.
                    Your request for an opinion is in part as fol-
       lows:
                   "(1) What is the maximum salary that
              Wilson County may pay to the Chief Deputy
              Sheriff?
                   "(2) What is the maximum salary that
              Wilson County may pay to aeputy sheriffs
              other than the chief deputy sheriff?
                 In Attorney General Opinion No. V-457 it was
       held that two conditions must exist in order for a county
       to come within the provisions of Article 3912e-12, V.C.S.
       First, the county must have a population of less then
       20,000 ana, secona, its county officers must be compensat-
       ed on a salary basis.
                 Wilson County has a population, according to
       the 1940 Feaeral census, of 17,066 inhabitants, but its
       county officers (with the exception of the sheriff1 are
       compensated on a "fee" basis rather than a "salary bas-
       is.  Therefore, the compensation of the deputy sheriffs
       in Wilson County is not governed by the provisions of
       Article 3912e-12. Their compensation on the other hand
       is governed by the provisions of Articles 3902 and 3912g,
       V.C.S.
                    Section 2 of Article 3912g provides:
                    "The Commissioners Court in each county
               of this State is hereby authorize'&,when In
               their judgment the financial condition of the
               county and the needs of the deputies, assist-
               ants and clerks of any district, county or
Hon. John F. May, page 2 (V-1001)


     precinct officer justify the increase, to en-
     ter an order increasing the compensation of
     any such deputy, assistant or clerk in an aa-
     aitional amount not to exceed thirty-five
     (35s) per cent of the sum allowed under the
     law for the fiscal year of 1948."
          In order to determine the "sum allowed under
the law for the fiscal year of 1948" to the deputy sher-
iffs of Wilson County we must look to the provisions of
Article 3902, V.C.S. We quote the provisions of Arti-
cle 3902 applicable to Wilson County:
          "1 D In counties having a population of
     twenty-five thousana (25,OOO)or less inhab-
     itants, first assistant or chief deputy not
     to exceed Eighteen Hundred ($1800.00) Dollars
     per annum; other assistants, deputies or
     clerks not to exceed Fifteen Hundred ($1500.-
     00) Dollars per annum each."
          "9. The Commissioners Court is hereby
     authorized, when in their judgment the finan-
     cial condition of the county and the needs of
     the deputies, assistants and clerks of any
     district, county or precinct officer justify
     the increase, to enter an order increasing
     the compensation of such deputy, assistant or
     clerk in an additional amount not to exceed
     twenty-five (25s) per cent of the sum allow-
     ed under the law for the fiscal year of 1944,
     provided the total compensation authorized un-
     der the law for the fiscal year of 1944 did
     not e$ceed Thirty-six Hundred ($3500.00) Dol-
     lars,
          "The cum allowed under the law for the fiscal
year 1944" that the Commissioners' Court could allow the
deputy sheriffs in Wilson County was governed by the pro-
visions of subdivision 1 of Article 3902 above quoted.
Subdivision 9 authorized an increase not exceeding 25
per cent of such sum. Therefore, in 1948, the chief
deputy was entitled to $1800 plus $450 (25::of $1800) or
to the sum of $2250, The ot'cerdeputies of Wilson Coun-
ty were entitled to $1500 plus $375 (25::of $1500) or
$1875 B
          By virtue of the provisions of Article 3912g
deputies of county officers may receive an additional
Hon. John F. Way, page 3 (V-1001)


increase not to exceed "thirty-five (35%) per cent of
the sum allowea under the law for the fiscal year of
1948." Therefore, the chief deputy of the sheriff of
Wilson County ma receive an increase not to exceed
$787 50 (35% of $2250) while the other deputies ma
ceivi an increase not to exceea $656.25 (35% of $lg7;j):
          Therefore, the naximutnsalaries of the deputy
sheriffs of Wilson County are as follows:
     Chief Deputy ... ..$3037.50 ($2250 plus $787.50).
     Other Deputies ...$2531.25 ($1875 plus $656.25).
                      SDMMARY
          The deputies of the sheriff of Wilson
     County may receive in 1950 the sum allowea
     under subaivision 1 of Article 3902 plus
     the increase allowed under subdivision 9 of
     Article 3902 plus an additional increase
     allowed under Section 2 of Article 3912g,
     to wit: $3037.50 for the chief deputy and
     $2531.25 for other deputies, Articles 3902
     ana 3912g, V.C.S.; Attorney General Opinion
     No. v-457.
                                    Yours very truly,
                                      PRICE DAHIEL
APPROVED:                           Attorney General

J. C. Davis, Jr.
County Affairs Division
Charles D. Mathews
Executive Assistant
JR:bh